          Case 1:19-cv-03074-RA Document 25 Filed 09/30/19 Page 1 of 1




                                                                              September 30, 2019
VIA ECF

The Honorable Ronnie Abrams
United States District Court Judge
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007

 Re: Lawrence Young, On Behalf of Himself and All Other Persons Similarly Situated v.
                         Best Western International, Inc.
                              Case No.: 19-cv-03074
Dear Judge Abrams,

        This firm represents Plaintiff Lawrence Young, On Behalf of Himself and All Other
Persons Similarly Situated (“Plaintiffs”), in the above-referenced action. We write, with
Defendant’s consent, to inform you that the Parties have a settlement, in principle, and
respectfully request that (i) all existing deadlines and court conferences be adjourned sine die;
and (ii) the parties be permitted to submit a Rule 41(a)(1)(A)(ii) Stipulation of Dismissal with
prejudice within 45 days of the agreement being fully executed and the settlement funds having
cleared.

       We appreciate this Court’s and Your Honor’s time and attention to this matter. Thank
you for your anticipated cooperation in this matter. Should the Court have any questions, please
do not hesitate to contact the undersigned attorney.


                                                                        Respectfully submitted,
                                                                    GOTTLIEB & ASSOCIATES

                                                                             s/ Jeffrey M. Gottlieb
                                                                                Jeffrey M. Gottlieb


cc: All counsel of record (via ECF and email)
